435 F.2d 555
UNITED STATES of America, Plaintiff and Appellee,v.Ronald H. GARRISON, Appellant.
No. 26551.
United States Court of Appeals, Ninth Circuit.
January 7, 1971.

Appeal from the United States District Court for the District of Hawaii; William N. Goodwin, Judge.
John F. Zimmermann (argued), of Fong, Miho, Choy & Robinson, Honolulu, Hawaii, for appellant.
Harold M. Fong (argued), Asst. U. S. Atty., Robert K. Fukuda, U. S. Atty., Honolulu, Hawaii, for appellee.
Before CHAMBERS, MERRILL and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We reject the contention under the Sixth Amendment: Confrontation. Commendably able counsel cites Dutton v. Evans, 400 U.S. 74, 91 S.Ct. 210, 27 L.Ed.2d 213. On the facts here, in our view it cuts against him. Also, we agree with the trial court that the statement of the absent witness was a verbal act.


3
On the point as to "why the defendant was arrested," on which the defendant was not permitted to vindicate himself, we find the court's ruling was within its sound discretion.